 


114 HR 2488 IH: Medicare Beneficiary Preservation of Choice Act of 2015
U.S. House of Representatives
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2488 
IN THE HOUSE OF REPRESENTATIVES 
 
May 21, 2015 
Mr. Rothfus (for himself, Mr. Schrader, Mr. Brady of Texas, and Mrs. Brooks of Indiana) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To preserve Medicare beneficiary choice by restoring and expanding the Medicare open enrollment and disenrollment opportunities repealed by section 3204(a) of the Patient Protection and Affordable Care Act. 
 
 
1.Short titleThis Act may be cited as the Medicare Beneficiary Preservation of Choice Act of 2015. 2.Preservation of Medicare beneficiary choice under Medicare AdvantageSection 1851(e)(2) of the Social Security Act (42 U.S.C. 1395w–21(e)(2)) is amended— 
(1)in subparagraph (C)— (A)in the heading, by inserting from 2011 through 2015 after 45-day period; and 
(B)by inserting and ending with 2015 after beginning with 2011; and (2)by adding at the end the following new subparagraph:  
 
(G)Continuous open enrollment and disenrollment for first 3 months in 2016 and subsequent years 
(i)In generalSubject to clause (ii) and subparagraph (D), at any time during the first 3 months of a year (beginning with 2016), or, if the individual first becomes a Medicare Advantage eligible individual during a year (beginning with 2016), during the first 3 months of such year in which the individual is a Medicare Advantage eligible individual, a Medicare Advantage eligible individual may change the election under subsection (a)(1). (ii)Limitation of one change during open enrollment period each yearAn individual may change the election pursuant to clause (i) only once during the applicable 3-month period described in such clause in each year. The limitation under this clause shall not apply to changes in elections effected during an annual, coordinated election period under paragraph (3) or during a special enrollment period under paragraph (4). 
(iii)Limited application to part DClauses (i) and (ii) of this subparagraph shall only apply with respect to changes in enrollment in a prescription drug plan under part D in the case of an individual who, previous to such change in enrollment, is enrolled in a Medicare Advantage plan. (iv)Limitations on marketing Pursuant to subsection (j), no unsolicited marketing or marketing materials may be sent to an individual described in clause (i) during the continuous open enrollment and disenrollment period established for the individual under such clause. . 
 
